Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim s 139-160 and 172 are allowed. 

Allowable Subject Matter


Claims 139-160 and 172 are allowed after the Patent Trial and Appeal Board decision dated 10/18/2021. These claims were re-numbered as claims 1-23. Prior art does not teach nor suggests Applicants claimed invention.  Closest prior art is Hovland et al. (WO 2010/128401, (78 pages, IDS dated 08/27/2015), Kuhrts, E.  (US 20110054029) and Dudley et al. (US 2008/0317844).   

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/SABIHA N QAZI/Primary Examiner, Art Unit 1628